Citation Nr: 1126013	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  04-37 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the period prior to March 22, 2006, and for the period beginning May 1, 2006, for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from September 1992 to September 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2006.  A transcript of the hearing is associated with the claims files. 

This case was most recently before the Board in November 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that in March 2006, the Veteran underwent a surgical procedure on her service-connected right knee.  At that time, the Veteran was awarded entitlement to a total disability rating for convalescence for the period beginning March 22, 2006, and ending April 30, 2006.  Therefore, the Board has limited its consideration to the periods on appeal for which the Veteran was not in receipt of a total disability rating for her right knee disability.  

The issues of entitlement to service connection for a psychiatric disability and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record and were referred to the Agency of Original Jurisdiction (AOJ) for appropriate action in the November 2010 remand.  There is no evidence of record indicating that these claims have been developed and adjudicated since that time.  Therefore, the Board does not have jurisdiction over them and again refers them to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the periods prior to March 22, 2006, and beginning May 1, 2006, the Veteran's right knee disability has been manifested by not more than frequent periods of locking, pain and effusion into the joint with limitation of flexion.

2.  At no time during the periods of this claim has the right knee disability been productive of limitation of extension, lateral instability, recurrent subluxation or limitation of flexion to less than 30 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the period prior to March 22, 2006, and for the period beginning May 1, 2006, for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was mailed a letter in July 2004 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In a February 2008 letter, the Veteran was provided with appropriate notice with respect to the disability-rating and effective-date elements of her claim.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  The Board notes that in November 2010, the claim was remanded by the Board so that the Veteran could be afforded a new VA examination.  A review of the record shows that the Veteran was scheduled for the directed examination in January 2011, but that she failed to report without explanation.  In a March 2011 Supplemental Statement of the Case (SSOC), the Veteran was informed that as a result of her failure to report for her scheduled VA examination, the claim on appeal would be decided based on the evidence of record.  The Veteran has not indicated that she would like the opportunity to report for another VA examination.  Therefore, the Board finds that the duty to provide the Veteran with an adequate VA examination has been fulfilled.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

In December 2003, the Veteran was afforded a VA examination.  At that time, the Veteran reported that she experienced discomfort in her right knee after long walks.  Upon physical examination of the right knee, there was no instability found.  There was slight tenderness on the lateral joint line, and there was no pain on varus or valgus stretching.  The Veteran had 50 percent squatting capability.  The right knee range of motion measurements were as follows: 120 degrees of flexion and 0 degrees of extension.  The examiner reported that the Veteran did experience episodes of increased pain on repetition, but that he could not accurately state the additional functional limitation as a result of such.  The examiner diagnosed residual capsulitis of the right knee, secondary to trauma and surgery.  The examiner noted that the Veteran was working at the post office on light duty, that she was able to do activities of daily living, and that she only used a cane or brace when she experienced a fair amount of pain.

In April 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that she experienced intermittent pain that would range from a 4-9 out of 10 in intensity.  She reported experiencing weakness, stiffness, and occassional swelling and warmth.  The Veteran reported that her right knee occassionally gave way and that she noticed some popping in the right knee.  The Veteran reported that she experienced spontaneous painful flare-ups, but reported that she had noticed that they occurred more frequently after she was standing for more than four hours or when she walked for more than one or two hours.  She reported that the flare-ups occurred once per month and that they were usually relieved by taking Tylenol.  She reported that the flare-ups would last 1-2 days and that during a flare-up she was restricted in the use of her right lower extremity.  The Veteran reported that she had a knee brace at home that she used as needed.  The Veteran reported that her right knee disability interferred with her daily activities and social life, in that it restricted the length of walking that she could do and also made it more difficult to work at home because she was unable to climb stairs for long periods of time.  She reported that she worked at the post office processing mail, which required her to work 8 hour shifts standing on her feet.  She reported that she had lost 45 days of work in the last 12 months as a result of her right knee disability.  

Upon physical examination of her knee, there was no malalignment.  There was no swelling, crepitus, or ligamentous instability.  There were a negative patellar ballottement, a negative drawer test, a negative Lachman's test, and a negative McMurray test.  Range of motion was from 0-135 degrees.  There were no loose bodies palpated.  There was no evidence of pain on motion.  Repetitive motions of the knee had no affect on the range of motion, pain, fatigability, incoordination, weakness, or endurance.  The examiner reported that he could not opine as to any additional funtional limitation during a painful flare-up because it would be purely speculative.  X-rays revealed minimal medial tibiofemoral joint space narrowing, however, the patellofemoral and lateral tibiofemoral joints were noted to be maintained.  The examiner also noted that an April 2007 magnetic resonance imaging scan (MRI) suggested a tear of the anterior horn of the lateral meniscus, but that the final impression was a normal examination because the Veteran had been asymptomatic.  

The examiner diagnosed mild right medial tibiofemoral osteoarthritis that was at least as likely as not related to active service.  In this regard, the examiner reported that a traumatic joint injury could lead to osteoarthritis.

The Veteran also receives periodic treatment for her right knee disability at the VA Medical Center.  A review of the VA Medical Center treatment notes shows that the Veteran complains of right knee pain on occassion.  Additionally, in March 2006, the Veteran underwent a second right knee arthroscopy and partial lateral menisectomy.  In an April 2007 VA Medical Center treatment note, it is noted that the Veteran reported that her pain had resolved following her March 2006 surgical procedure.  However, at her April 2010 VA examination, the Veteran reported that her right knee pain had returned.    

The Board finds that the Veteran is not entitled to more than a 20 percent disability rating for her right knee disability for either period on appeal.  The originating agency has assigned a 20 percent rating under Diagnostic Code 5258, based on frequent episodes of locking, pain and effusion into the joint.  Diagnostic Code 5258 does not authorize a rating in excess of 20 percent.  There is no evidence of record indicating that the Veteran has had limitation of flexion of the right knee to less than 30 degrees or any limitation of right knee extension at any time during the periods on appeal.  In fact, at her December 2003 VA examination, she had flexion to 120 degrees and extension to 0 degrees.  One month following her March 2006 right knee surgery, the Veteran's right knee range of motion had slightly improved to 125 degrees of flexion and again extension to 0 degrees.  At her most recent VA examination in April 2010, the Veteran's right knee range of motion was nearly full, with flexion to 135 degrees and extension to 0 degrees.  Additionally, at the time of her April 2010 VA examination the examiner reported that there was no evidence that the Veteran even had pain on right knee motion.  

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5257.  While the Veteran has reported at the April 2010 VA examination that her knee occasionally gives out, all objective testing for evidence of lateral instability or recurrent subluxation has been negative.  Therefore, a separate evaluation for instability is not warranted.  

The Board further notes that a separate rating under Diagnostic Code 5259 or Diagnostic Code 5260 is precluded because the symptomatology contemplated by those Diagnostic Codes is not separate and distinct from that contemplated by Diagnostic Code 5258.

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5263.  However, there is no objective evidence of genu recurvatum in the right knee.  Therefore, a separate evaluation under Diagnostic Code 5263 is not warranted.

Consideration has been given to assigning a staged rating; however, at no time during the periods in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The Board acknowledges that the Veteran has reported missing a lot of work as a result of her right knee disability because her job requires her to stand all day, but again notes that disability ratings are intended to compensate for the average impairment in earning capacity, rather than the individual's impairment in earning capacity.  

Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 20 percent for the period prior to March 22, 2006, and for the period beginning May 1, 2006, for a right knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


